IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                       No. 96-30609
                                   Conference Calendar



PERCY BARTLEY,

                                                            Plaintiff-Appellant,

versus

RICHARD L. STALDER; ELLA L. FLETCHER;
JOHN P. WHITLEY, Warden; LOUISIANA
STATE PENITENTIARY; EDMUNDO GUTIERREZ,


                                                            Defendants-Appellees.

                             - - - - - - - - - -
                Appeal from the United States District Court
                    for the Middle District of Louisiana
                             USDC No. 94-CV-2714
                             - - - - - - - - - -
                                April 9, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

      Percy Bartley, a Louisiana inmate (# 76966), is BARRED from

proceeding in forma pauperis (“IFP”) under the Prison Litigation

Reform Act of 1995 (“PLRA”) because, on at least three prior

occasions while incarcerated, Bartley has brought an action or

appeal in a United States court that was dismissed as frivolous.

See Bartley v. Sullivan, No. 96-30852 (5th Cir. Jan. 7, 1997) (unpublished; appeal of dismissal of

civil rights complaint as


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                           No. 96-30609
                                                -2-

frivolous under 28 U.S.C. § 1915(d)); Bartley v. Stalder, No. 96-30039 (5th Cir. Apr. 17, 1996)

(unpublished; dismissal of appeal as frivolous, following dismissal of civil rights complaint as

frivolous); 28 U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996).              Bartley may not proceed IFP in any civil

action or appeal filed while he is in prison unless he is under

imminent danger of serious physical injury.                           28 U.S.C.             §

1915(g).       Bartley’s motion to proceed IFP on appeal is DENIED,

and the appeal is DISMISSED.

       Bartley has 15 days from the date of this opinion to pay the
full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

       IFP MOTION DENIED; APPEAL DISMISSED.